Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	1. Claims 1-9 are canceled. Claims 10-18 are amended. Claims 11-18, 20-22 are withdrawn.
Claims 10, 19, 23, 24 under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 3/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3. (previous rejection, withdrawn) Claim 10 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841.
Applicant contends: claim 10 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

4. (previous rejection, withdrawn) Claims 19, 23, 24 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 as applied to claim 10 above, and further in view of Bleck et al. (US20020106729; previously cited).
In view of the withdrawal of the rejection above over claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 on which the instant rejection depends, the instant rejection is also withdrawn.

5. (previous rejection, withdrawn) Claims 10, 19, 23, 24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9719070.
Applicant contends: a terminal disclaimer has been submitted.
In view of the terminal disclaimer indicated to be accepted by the Office on 3/7/2022, the instant rejection is withdrawn.

6. Claims 10, 19, 23, 24 are allowable as to the elected species. Claims 11-18, 20-22, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II and species, as set forth in the Office action mailed on 7/6/2021, is hereby withdrawn and claims 11-18, 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

14. (Rejoined; Currently Amended) The AAV capsid polypeptide of claim 10, having the variant of amino acid sequence of SEQ ID NO: 23 with five amino acid substitutions, wherein the five substitutions are Lys311Arg, Gln411Glu, Thr460Glu, Asn562Ser, and Ala587Ser.

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: the peptide as recited in claim 10 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Adachi et al. (WO2018119330A2)(See PTO-892: Notice of References Cited) teaches: AAV9 G266A/G267A (p. 7).
B. McCoy et al. (US20210371471)(See PTO-892: Notice of References Cited)  teaches: AAV9 with substitution A587S [0107].
	10. Claims 10-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648